Citation Nr: 0814353	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
whether new and material evidence has been received to reopen 
the previously-denied claim.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating action issued in January 
2004, denying the veteran's petition to reopen a previously 
denied claim for Ménière's disease, also claimed as vertigo.  
Also on appeal is an August 2004 RO rating decision denying 
SMC for aid and attendance.  

The RO subsequently found that new and material evidence had 
been received in regard to the claim for service connection 
for vertigo, variously diagnosed.  As reflected in the 
Statement of the Case (SOC) in January 2006 and the 
Supplemental SOC (SSOC) in June 2007 the RO reopened the 
claim and denied it on the merits.  

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Even when, as here, the RO reopens the 
claim and adjudicates on it merits, Board must first 
determine if claim was properly reopened, and only thereafter 
may review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).  

The Board has accordingly characterized that issue as 
reflected on the title page.  

The veteran recently submitted medical and lay evidence 
directly to the Board, with a waiver of original RO review.  
The Board has accepted that evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800.  

The Board's decision regarding entitlement to SMC for aid and 
attendance or at the housebound rate is set forth 
hereinbelow.  The issue of service connection for vertigo is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   VA will notify the veteran when further 
action is required on his part.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The RO denied service connection for Ménière's disease by 
a rating decision in July 1999 and denied service connection 
for labyrinthitis in August 1999.  The veteran did not appeal 
either decision.  

3.  The additional evidence received since the rating 
decisions in July 1998 and August 1999 is neither cumulative 
nor redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
vertigo, variously diagnosed.  

4.  The veteran currently has service connection for one 
disability rated as 100 percent disabling, two disabilities 
each rated as 60 percent disabling, two disabilities each 
rated as 40 percent disabling, two disabilities each rated as 
30 percent disabling, one disability rated as 20 percent 
disabling, two disabilities each rated as 10 percent 
disabling, and three disabilities each rated as 
noncompensable.  

5.  The veteran has had combined evaluation for compensation 
of 100 percent since January 1998.  

6.  The veteran currently receives SMC for loss of use of one 
foot, for loss of use of a creative organ, and for having one 
service-connected disability rated as 100 percent disabling 
and at least one additional disability rated as 60 percent 
disabling.  

7.  The service-connected disabilities are shown to render 
the veteran unable to care for his daily needs without 
requiring the aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in July 1998 denying service 
connection for Ménière's disease is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  The RO's rating decision in August 1999 denying service 
connection for labyrinthitis is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

3.  As evidence received since August 1999 is new and 
material in regard to vertigo, variously diagnosed, the claim 
for service connection for that claimed disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  

4.  The criteria for the assignment of special monthly 
compensation based on the need for the regular aid and 
attendance of another person are met.  38 U.S.C.A. § 1114, 
1502, 1521, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.350, 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the issues herein decided.  

In light of the Board's favorable action granting the 
veteran's petition to reopen a previously-denied claim for 
service connection for vertigo, and also granting SMC for aid 
and attendance, the Board finds that no further notification 
or assistance is required as to those issues.  

There is specifically no prejudice to the veteran regarding 
notice to reopen a previously-denied claim under Kent v. 
Nicholson, 20 Vet. App. 1 (2006) or Boggs v. Peake, No. 2007-
7137 (Fed. Cir. March 26, 2008).  


II.  Analysis

A.  Petition to Reopen a Previously-Denied Claim for Vertigo

The RO denied service connection for Ménière's syndrome, also 
claimed as vertigo, by a rating decision in July 1998.  The 
denial was continued by a rating decision in February 1999.  
The veteran did not file an appeal in regard to either rating 
decision.

The RO issued a rating decision in August 1999 denying 
service connection for labyrinthitis.  The veteran did not 
file an appeal.

As the veteran did not appeal the RO's July 1998 decision in 
regard to Ménière's syndrome, or the RO's August 1999 
decision in regard to labyrinthitis, those decisions are 
final as to the evidence then of record, and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
April 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by applicable 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence associated with the record since August 1999 
includes a February 2004 VA outpatient neurology note showing 
an impression of dizziness, with possible contributing 
factors including proprioceptive deficit from cervical 
spondylosis, repeated head injuries, and/or unsteadiness from 
knee pain.   

The February 2004 neurological note is material because it 
shows a number of possible etiologies not previously 
considered; i.e., vertigo due to trauma and vertigo as 
secondary to a service-connected disability.  

The Board notes in that regard that the United States Court 
of Appeals for the Federal Circuit recently held that a claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury; 
rather, the two claims must be considered separately.  See 
Boggs v. Peake, No. 2007-7137 (Fed. Cir. March 26, 2008).  

New evidence also includes a VA outpatient note by nurse DRG, 
dated in January 2005, in which DRG personally supports that 
vertigo is service-connected, "as did [the VA primary care 
neurologist] in his notes." 

The January 2005 note is material, because it asserts a 
relationship between the claimed disability and military 
service, thus relating directly to an element required for 
service connection.  

The Board notes that neither new item of evidence described 
above is adequate to serve as a basis for service connection.  
However, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for vertigo, variously diagnosed.  


II.  Entitlement to SMC for Aid and Attendance

SMC is payable where a veteran has a service-connected 
disability that renders him so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  

The veteran has service connection for depressive disorder, 
rated as 100 percent disabling; for bladder dysfunction and 
for degenerative back disorder with severe limitation of 
motion, each rated as 60 percent disabling; for fibromyalgia 
and for right foot drop, each rated as 40 percent disabling; 
for residuals of right knee injury with degenerative joint 
disease and for status post left knee arthropathy, each rated 
as 30 percent disabling; for prostatitis, rated as 20 percent 
disabling; for flat feet and for tinnitus, each rated as 10 
percent disabling; and for Mallory-Weiss syndrome, 
hemorrhoids, and impotency, each rated as noncompensable.  

Effective on January 9, 1998, the veteran has received SMC at 
the S-1 rate for having one service-connected disability 
rated as 100 percent disabling and at least one additional 
disability rated at 60 percent, under the provisions of 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.351(d).  

The veteran also receives SMC at the K-1 rate from two 
disabilities: for loss of one foot (effective from September 
12, 2002) and for loss use of a creative organ (effective 
from October 22, 2003).

A veteran will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have visual acuity of 5/200 or less in both eyes, contraction 
of visual field of vision to five degrees or less; (2) is a 
patient in a nursing home due to physical or mental 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.350(a).  38 C.F.R. § 3.350(c).  

The veteran does not have service connection for a vision 
disorder.  The criteria of 38 C.F.R. § 3.350(c)(1) are 
accordingly not met.  

The evidence does not show, and the veteran has not asserted, 
that he is a resident in a nursing home.  The criteria of 
38 C.F.R. § 3.350(c)(2) are accordingly not met.  

The question accordingly is whether the veteran has 
established a factual need for aid and attendance, under the 
criteria of 38 C.F.R. § 3.350(a) as the result of his 
service-connected disabilities.  

The following criteria are used to determine whether a 
claimant is in need of the regular aid and attendance of 
another person: the inability of the claimant to dress 
himself or herself or to keep himself or herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliance which, by reason 
of the particular disability, cannot be done without aid; the 
inability of the claimant to feed himself or herself through 
the loss of coordination of the upper extremities or through 
extreme weakness; the inability to attend to the wants of 
nature; or, a physical or mental incapacity that requires 
care and assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his or her 
daily environment.  38 C.F.R. § 3.350(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court 
determined that it is not required that all of the conditions 
enumerated in the provisions of 38 C.F.R. § 3.350(a) be found 
to exist in order to establish entitlement to aid and 
assistance, but that at least one of the enumerated factors 
must be present.  

The Court added that the particular function the claimant is 
unable to perform must be considered in connection with his 
or her condition as a whole and that it is only necessary to 
establish that the claimant is in need of regular aid and 
attendance, not that there be a constant need.  

The RO previously denied SMC for aid and attendance by an 
unappealed rating decision issued in March 2003.  

The current claim is based on a VA examination for housebound 
status executed by a VA physician in April 2003 that recorded 
that the veteran complained of pains in the knees, back, neck 
and shoulders.  The veteran was unable to raise his arm above 
his head due to limited range of motion of both shoulder 
joints; there was also limited motion of the bilateral knees 
and pain in the lumbar and cervical spine.  The examiner 
stated that the veteran was not able to walk without the 
assistance of another person and could leave his home or 
immediate premises 2 to 3 times per week with the assistance 
of a motorized wheelchair.  

The veteran's acquaintance submitted a statement in October 
2003 attesting that the veteran's pain medications were no 
longer effective in controlling pain, and those medications 
caused the veteran to become incoherent on occasion.

The veteran's wife submitted a statement in November 2003 
attesting that the veteran would soil his sheets up to six 
times per day due to the service-connected bladder 
disability.  

The veteran's daughter submitted a statement in December 2003 
attesting that the veteran had been restricted to his bed 
more than 6 weeks during the year by his service-connected 
back and knee pain.  

A VA outpatient treatment note dated in March 2004 states 
that the veteran complained of joint pain to the point where 
he was having trouble getting out of bed.  

The veteran had VA examinations in May 2004 and stated that 
he would not get out of bed two or three days a week due to 
pain; he reported that he performed no recreational 
activities and was very sedentary.  The examination report is 
silent in regard to any limitation of daily activities such 
as toileting, dressing, grooming, eating, or bathing.  

The veteran also had a VA examination of the peripheral 
nerves in May 2004.  The examination report is silent in 
regard to any limitation of daily activities.  

However, the veteran had a VA evaluation for adaptive 
equipment in June 2004 in which it was noted that the veteran 
was able to operate a motor vehicle safely on the highway 
with conventional gas and brakes, but was not able to load 
and unload his motorized scooter.  

The veteran's wife submitted a statement in December 2004 
asserting that she had to help the veteran to dress and bathe 
due to his service-connected back pain, knee pain and 
fibromyalgia and that the veteran was also unable to cook for 
himself because he almost burned the house down on several 
occasions (the veteran is judge incompetent by VA).  She 
asserted that the veteran required more than five absorbent 
pads per day due to his service-connected bladder dysfunction 
and had been bedridden for more than six weeks that year due 
to his various joint pains.  

The veteran had VA psychiatric and neurological examinations 
in November 2005.  Neither examination report cites any 
reported problem with self-care.  

The veteran also had a VA aid and attendance examination in 
November 2005.  The veteran required an attendant in 
reporting for the examination, although he reported that he 
was able to drive somewhat.  He could probably manage his own 
benefits, but allowed his wife to do so for convenience.  He 
was not bedridden and had vision better than 5/200.  

The veteran complained of dizziness, vertigo and poor 
balance.  He reported being able to perform some self care 
(feeding, toileting, and dressing except for his shoes and 
socks).  The veteran was able to leave his house (typically 
for church on Sunday) but usually preferred to stay indoors.  
The examiner noted no restrictions of the upper or lower 
extremities or any anatomical loss.  

A VA field examination in January 2006 noted that the veteran 
needed assistance to take his medications, but noted no 
physical limitations.  The examiner stated that the veteran 
was unable to pay monthly expenses due to dementia and 
recommended that he continue to be classified as incompetent.  
The veteran was noted to rarely leave the house (the examiner 
cited dining out and haircuts).  
 
The veteran's wife submitted a letter in February 2006 
asserting that she had to administer the veteran's 
medications, due to his forgetfulness; she also had to help 
him dress and undress, cleanse himself, and adjust his 
orthopedic and prosthetic appliances (ankle supports for drop 
foot).  

The veteran's wife submitted a letter in July 2007 asserting 
that the veteran was periodically unable to fasten or button 
his shirt or shoes due to chronic pain and swelling of the 
hands and feet.  

In summary, the veteran's wife has testified in her 
correspondence to VA that the veteran's service-connected 
joint pain, together with his service-connected psychiatric 
disorder, renders him unable to perform daily self-care 
without the assistance of another person.  

The Board finds that the veteran's wife is competent to 
testify in regard to the onset and continuity of 
symptomatology, to include the care that she administers to 
the veteran.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Further, her account is 
consistent with the VA outpatient treatment records showing 
joint pain, weakness, and dementia.  

The Board notes at this point that the veteran's nonservice-
connected vertigo no doubt contributes to his need for aid 
and attendance.  However, the numerous service-connected 
disabilities, in and of themselves, currently are shown to 
require aid and attendance, and the role of additional 
nonservice-connected disorders is not relevant.  

In summary, the totality of the evidence shows that the 
veteran's service-connected disabilities do cause the veteran 
to require the aid and attendance of another person in order 
to perform the functions of daily living.  

Based on the evidence, the Board finds that the criteria for 
SMC for aid and attendance are met.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted.  

As new and material evidence has been submitted to reopen the 
veteran's claim of service connection for vertigo, the appeal 
to his extent is allowed and subject to further action as 
discussed hereinbelow.  


REMAND

The Board finds that further development action is required 
before the Board can adjudicate the issue of service 
connection for vertigo, variously diagnosed.  

The RO's last adjudication of the claim was the SSOC in June 
2007.  Subsequently, the veteran submitted evidence directly 
to the Board in the form of a July 2007 letter from DAG, a 
nurse practitioner in the neurology department of the VA 
Medical Center in Fayetteville, North Carolina, asserting an 
opinion that DAG agrees with two VA physicians that the 
veteran's vertigo or Ménière's disease is more likely than 
not related to military service.

(DAG also asserted that the veteran's cervical spondylosis 
and tinnitus are more likely than not related to military 
service, but those disorders are already service-connected.)

DAG's statement is not adequate in and of itself to support 
service connection, in that DAG's opinion is conclusory 
(devoid of any clinical rationale) and in that the 
unsupported citation of several VA physicians' opinions is 
hearsay.  However, DAG is a nurse in the VA neurology clinic, 
and her statement raises a possibility that merits 
examination and competent medical opinion. 

A medical examination in a service connection case is 
required, inter alia, when there is evidence indicating the 
claimed disability or symptoms may be associated with an 
established event, injury, or disease in service or with 
another service-connected disability, and when the medical 
evidence currently of record is insufficient for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

The RO is accordingly directed to afford the veteran a VA 
medical examination and to thereafter readjudicate the claim.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  Whether or not the veteran 
responds, the RO should obtain any VA 
medical treatment records documenting 
treatment since July 2007.  

4.  The RO should schedule the veteran 
for as VA examination by a neurologist at 
an appropriate VA medical facility.  The 
entire claims file, including service 
treatment records (STR), must be made 
available to the physician designated to 
examine the veteran, and the examiner 
should indicate in the report that the 
entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his symptoms of 
vertigo as shown in STR and post-service 
medical records, as well as the veteran's 
subjective assertions regarding his 
history and symptomology.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
Any current diagnosed disorder(s) 
consistent with symptoms of vertigo 
should be identified.  

The examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more likely) that the 
veteran has a disability manifested by 
vertigo that is due to or aggravated by 
military service or by any of the 
veteran's service-connected disabilities, 
to include medications for those 
disabilities.  

The examiner should provide a clinical 
rationale for his or her opinion.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After accomplishing the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence, to 
specifically include the evidence 
received after the issuance of the SSOC 
in June 2007.  

If any benefit sought on appeal remain 
denied, the RO should furnish to the 
veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


